DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herault (9,216,665) in view of Jensen et al. (2003/0094843).  Herault shows the use of a plurality of passenger seats having an armrest (28) attached thereto whereby a tray table (18,20) is slidably attached to the armrest by an extender (23) which defines a space between the armrest and tray and allows the tray to translate lengthwise along the armrest and pivot between a stowed vertical orientation above the armrest and a horizontal orientation extending partially across a passenger (Fig.)   Regarding claim 6, the space defined can accommodate an elbow of a user (as shown in Figs 2-4).  Regarding claim 8, Herault has disclosed the use of a plurality of seatbacks attached to the support frame with a plurality of armrests and a plurality of trays attached to the armrests (see col. 2 lines 7-14).   Herault teaches all of the teachings of the claimed invention except the use of a pad on an underside of the tray to support a passenger in the stowed position.  Jensen teaches the use of a padding (116) on an underside of tray (114) in order to support a user when in a vertically stowed position.  It would have been obvious to one of ordinary skill in the art to modify the underside of the tray of Herault with a pad,  as taught by Jensen in order to provide comfort and protection to an occupant.    

Allowable Subject Matter
Claims 2-3 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos 3,583,760, and 4,372,604 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 30, 2022